Citation Nr: 0904726	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  07-21 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION


The Veteran had active service from February 1972 to February 
1974 and from May 1974 to August 1992.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2005 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).

The Veteran requested a hearing before a decision review 
officer (DRO) in connection with the current claims.  The 
hearing was scheduled and subsequently held in June 2008.  
The Veteran testified at that time and the hearing transcript 
is of record.  The Veteran also requested a Travel Board 
hearing in connection with the current claims.  The hearing 
was scheduled and held before the undersigned Acting Veterans 
Law Judge (AVLJ) in November 2008.  The Veteran testified at 
that time and the hearing transcript is of record.

The issues of entitlement to service for bilateral hearing 
loss and tinnitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The RO denied service connection for bilateral hearing 
loss and tinnitus in December 1992.  The Veteran did not 
appeal the RO's decision and, therefore, this decision is 
final.
   
2.  The Veteran sought to reopen his claims of entitlement to 
service connection for bilateral hearing loss and tinnitus in 
April 2004.  The RO reopened the Veteran's claims on the 
basis that he submitted new and material evidence, but denied 
the claims on the merits.  The Veteran timely perfected this 
appeal.

3.  The evidence received subsequent to the December 1992 RO 
decision includes VA treatment records and hearing testimony; 
this evidence raises a reasonable possibility of 
substantiating the claims of service connection for bilateral 
hearing loss and tinnitus.


CONCLUSIONS OF LAW

1.  The RO's December 1992 decision is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. §§ 20.200, 20.300, 20.1103 
(2008).

2.  New and material evidence has been presented since the 
December 1992 RO decision denying service connection for 
bilateral hearing loss and tinnitus; thus, these claims are 
reopened.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus were denied in a rating 
decision dated December 1992 on the basis that there was no 
medical evidence of record showing currently diagnosed 
bilateral hearing loss or tinnitus.  The Veteran was notified 
of this decision that same month and did not appeal.  Thus, 
these decisions are final.  See 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1992).

The Veteran sought to reopen his claims of entitlement to 
service connection for bilateral hearing loss and tinnitus in 
April 2004.  The RO reopened the Veteran's claims by way of 
the January 2005 rating decision currently on appeal, but 
denied the claims on the merits.  The Veteran was notified of 
these decisions that same month and timely perfected this 
appeal.   

With claims to reopen filed on or after August 29, 2001, such 
as these, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers and 
"material" evidence as evidence, that by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156 (2008).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial and must raise a reasonable 
probability of substantiating the claim.  Id.

The Board acknowledges that a change in diagnosis or the 
specificity of the claim must be carefully considered in 
determining the etiology of a potentially service- connected 
condition as well as whether the new diagnosis is a 
progression of the prior diagnosis, a correction of an error 
in diagnosis, or the development of a new and separate 
condition.  38 C.F.R. §§ 4.13, 4.125 (2008); Boggs v. Peake, 
520 F.3d 1330 (Fed. Cir. 2008).  In this case, the Veteran's 
current claims of service connection for bilateral hearing 
loss and tinnitus are based on the same factual basis and 
diagnoses as the previous claim that was last decided on the 
merits.  Thus, new and material evidence is necessary to 
reopen the claims.  Id.  The evidence received subsequent to 
the December 1992 RO decision is presumed credible for the 
purposes of reopening a claim unless it is inherently false 
or untrue, or it is beyond the competence of the person 
making the assertion.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

Regardless of the RO's actions, the Board must still 
determine de novo whether new and material evidence has been 
received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  The Board finds that new and material evidence has 
been received.  The evidence of record at the time of the 
December 1992 RO decision consisted of the Veteran's service 
treatment records (STRs) and post-service VA treatment 
records.  The evidence now of record includes additional VA 
treatment records and hearing testimony.  The Veteran also 
submitted private treatment records unrelated to the current 
claims. 

The Veteran's claims were previously denied in December 1992 
on the grounds that there was no evidence showing currently 
diagnosed bilateral hearing loss or tinnitus.  That 
determination is final as the Veteran did not request 
reconsideration or appeal to the Court.  See 38 U.S.C.A. 
§ 7103, 7266 (West 2002); 38 C.F.R. § 20.1100 (2008).  Thus, 
the evidence submitted after the final December 1992 RO 
decision must relate to these facts.  Associated with the 
Veteran's claims file is a VA audiology clinic treatment note 
dated July 2004.  This treatment record showed that the 
Veteran was diagnosed as having bilateral sensorineural 
hearing loss and tinnitus.  

Presuming the credibility of the evidence for the sole 
purpose of determining whether the claims should be reopened, 
the Board concludes that the July 2004 VA audiology clinic 
treatment note constitutes new and material evidence 
sufficient to reopen the Veteran's claims of entitlement to 
service connection for bilateral hearing loss and tinnitus.  
Thus, the claims of entitlement to service connection for 
bilateral hearing loss and tinnitus are reopened.

ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for bilateral hearing loss has been 
presented; to this extent, the appeal is granted.

New and material evidence to reopen a claim of entitlement to 
service connection for tinnitus has been presented; to this 
extent, the appeal is granted.




REMAND

As noted above, the Board reopened the Veteran's claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus on the basis that the evidence of record, 
including a July 2004 VA audiology clinic treatment note, 
showed currently diagnosed evidence of these disabilities.

The Veteran in this case contends that he has bilateral 
hearing loss and tinnitus as a result of service.  In 
particular, the Veteran testified in November 2008 that he 
was subjected to loud noises as a result of time spent on 
firing ranges, despite wearing hearing protection.  The 
Veteran testified that he experienced hearing problems and 
tinnitus since discharge from service.  He also denied any 
significant post-service noise exposure.

Service treatment records (STRs) associated with the 
Veteran's claims file are negative for a diagnosis of or 
treatment for tinnitus or a bilateral hearing loss disability 
as contemplated by VA regulations.  See 38 C.F.R. § 3.385 
(2008).  But, the absence of documented hearing loss while in 
service is not fatal to a claim for service connection.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a 
Veteran does not meet the regulatory requirements for a 
disability at separation, he can still establish service 
connection by submitting evidence that a current disability 
is causally related to service.  Hensley v. Brown, 5 Vet. 
App. 155, 159-160 (1993).  

VA has a duty to assist Veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 § 
C.F.R. § 3.159 (2008).  This duty to assist includes 
providing a thorough and contemporaneous medical examination.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In this 
case, a VA examination is necessary to determine the severity 
and extent of the Veteran's claimed audiological disabilities 
and to obtain an opinion as to whether they are related to 
noise exposure in service.  See also Charles v. Principi, 16 
Vet. App. 370, 374 (2002) (finding that the Veteran is 
competent to provide lay evidence of his experiencing ringing 
in the ears since service).  

Additionally, the Veteran receives medical care through VA.  
VA is required to make reasonable efforts to help a Veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2008).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the United States Court of Appeals for 
Veterans Claims (Court) held that VA has constructive notice 
of VA-generated documents that could reasonably be expected 
to be part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Therefore, the RO should request all VA 
medical records pertaining to the Veteran that are dated 
April 5, 2007 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain medical treatment records 
pertaining to the Veteran that are dated 
since April 2007.  The RO should also 
attempt to obtain any other evidence 
identified as relevant by the Veteran 
during the course of the remand, provided 
that the Veteran completes the required 
authorization forms.

2.  After the above development is 
completed, the RO should make arrangements 
with the appropriate VA medical facility 
for the Veteran to undergo an audiological 
examination.  The claims folder and a copy 
of this remand must be made available to 
the examiner.  The examiner should note in 
the examination report that the claims 
folder and the remand have been reviewed.  
Any appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

The examiner should assess the severity of 
the Veteran's claimed audiological 
disabilities.  The examiner is asked to 
express an opinion as to whether the 
Veteran has a current bilateral hearing 
loss disability as contemplated by 38 
C.F.R. § 3.385, and if so, whether the 
current hearing loss disability is at 
least as likely as not related to the 
Veteran's noise exposure during military 
service or to any other incident of 
service.  The examiner must state whether 
the Veteran reports a continuity of 
hearing problems since service and 
acknowledge such statements made by the 
Veteran, if any, in offering the opinion.  
If the Veteran does not have a bilateral 
hearing loss disability as contemplated by 
38 C.F.R. § 3.385, the examiner should 
indicate as such.  The examiner must 
provide a complete rationale for any 
stated opinion, and is also advised that 
the absence of a hearing loss disability 
at the time of discharge from service is 
not detrimental to the Veteran's claim.

The examiner is also asked to express an 
opinion as to whether the Veteran's 
current tinnitus is at least as likely as 
not related to the Veteran's noise 
exposure during military service or to any 
other incident of service.  The examiner 
must state whether the Veteran reports a 
continuity of hearing problems since 
service and acknowledge such statements 
made by the Veteran, if any, in offering 
the opinion.  The examiner must provide a 
complete rationale for any stated opinion.

3.  Thereafter, the RO should readjudicate 
the Veteran's claims.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response. 
 
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


